DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on June 16, 2021 have been entered. Claims 21, 29, 36 and 40 have been amended. Claims 21-40 are still pending in this application, with claims 21, 29, and 36 being independent.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 10740949B2 in view of Buehler et al. (US 20140063009 A1), referred herein as Buehler.
Claim # of present Application
Claim # of US10740949B2
21
1 and 17
22
2, 4 & 5
23
3
24
6
25
7
26
8
27

28

29
1
30
2, 4 & 5
31
3
32
6
33
7
34
2, 4 & 5
35
27 & 28
36
1

6
38
1
39

40
17


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 of the current application are compared to claims of US10740949B2 in the following tables.  
Claim 21 of  present Application 
Claim 1 & 17 of US10740949B2
21. A system for multi-spectral rendering, the system comprising:
a simulator component;
a material library including banded material data comprising, for at least one material, spectral band information for a plurality of spectral band sets;
an asset library including, for at least one asset, a three-dimensional (3D) mesh and a material pointer associated with the mesh and indicating the at least one material in the material library, wherein the at least one asset is stored in a storage medium and managed separately from the banded material data;

a rendering engine, wherein the simulator component is operative to control the rendering engine to render the at least one asset according to the 3D mesh and the first banded material data set; [[and]] a band recovery operation operative to convert a result of rendering the at least one asset according to the 3D mesh and the first banded material data into a first spectrum result; and
an asset management component operative to generate a new material pointer, add the new material pointer to a set of material pointers in the asset library, and update the at least one asset with the new material pointer from the set of material pointers, wherein the new material pointer points to a portion of the spectral band information.

a simulator component;
a material library including sets of banded material data comprising, for at least one material;
spectral band information representing reflectivity of the material as caused by a plurality of unique sets of spectral bands, and
a unique identification (ID) for each set of the sets of banded material data, wherein a set of banded material data includes the spectral band information of the material within a unique spectral band;

a three dimensional (3D) mesh, and
a material pointer associated with the 3D mesh and that points to the at least one material in the material library;
a rendering engine; and
a material translator component operative to, based at least on the material pointer and a first spectral band selection, obtain a pointer to a unique ID of a first banded material data set of the plurality of spectral band sets, and
wherein the simulator component is operative to control the rendering engine to render the at least one asset according to the 3D mesh and the first banded material data set.
17. The method of claim 13 further comprising:
receiving a sample of at least one material;
receiving a spectral band set specification for scanning the sample of the at least one material;
scanning the material sample according to the specified spectral band set to produce a banded material scan data; and
generating an entry into a material library, wherein the banded material scan data forms at least a portion of spectral band information for the at least one material.


Claim 1 of US10740949B2 does not teach a band recovery operation operative to convert a result of rendering the at least one asset according to the 3D mesh and the first banded material data into a first spectrum result.
However Buehler discloses method 10 of modeling hyperspectral images includes building a scene in a first frame with objects and materials using a three dimensional modeling tool, which is analogous to the present patent application. Buehler [0021] For each hyperspectral band that may be modeled in the resulting HSI, the object and object's material model may be changed at 22. Changing the reflectivity of each object and material in the scene to correspond to reflectivity in a hyperspectral band may provide an accurate representation of how the object may reflect light from a light source; [0025] A hyperspectral frame may be assembled at 28 after all M spectral frames have been generated thereby rendering the scene in all M hyperspectral bands. A hyperspectral frame is a hyperspectral data cube where the rendered spatial image for each hyperspectral band may be interleaved to create a three dimensional array of values).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Claim 1 of US10740949B2 to incorporate the teachings of Buehler, and applying the resulting HSI, as taught by Buehler into the Multi-spectral rendering for synthetics.
Doing so would provide an accurate representation of how the object may reflect light from a light source in methods and systems to perform multi-spectral rendering.

Claim 22 of  present Application 
Claims 2, 4 & 5 of US10740949B2
22. The system of claim 21 wherein the first banded material data set comprises a set of spectral bands selected from a set consisting of:
infrared (IR), ultraviolet (UV), radio frequency (RF), microwave (MW), a first set of visible light spectral bands, and a second set of visible light spectral bands 

4. The system of claim 2 wherein a second banded material data set of the plurality of spectral band sets comprises a second set of visible light spectral 
5. The system of claim 2 wherein a second banded material data set of the plurality of spectral band sets comprises a set of spectral bands selected from the set consisting of:
infrared (IR), ultraviolet (UV), radio frequency (RF), and microwave (MW).


Claim 23 of  present Application 
Claim 3 of US10740949B2
23. The system of claim 22 wherein the first set of visible light spectral bands comprises red, green, and blue colors of visible light.
3. The system of claim 2 wherein the first set of visible light spectral bands comprises red, green, and blue colors of visible light.


Claim 24 of  present Application 
Claim 6 of US10740949B2
24. The system of claim 21 wherein the material translator component is further operative to, based at least on the material pointer and a second spectral band selection, obtain a second banded material data set of the plurality of spectral band sets in the material library;
the simulator component is further operative to control the rendering engine to render the at least one asset according to the 3D mesh and the second banded material data set of the plurality of spectral band sets; and
the band recovery operation is further operative to convert a result of rendering the at least one asset according to the 3D mesh and the second banded material data into a second spectrum result.
6. The system of claim 1 wherein the simulator component is further operative to:
control the rendering engine to render the at least one asset according to the 3D mesh and a second banded material data set of the plurality of spectral band sets.


Claim 25 of  present Application 
Claim 7 of US10740949B2
25. The system of claim 24 wherein the simulator component is further operative to combine the first spectrum result and 




Claim 26 of  present Application 
Claim 8 of US10740949B2
26. The system of claim 25 wherein the simulator component is further operative to:
receive a spectrum selection; and
allocate the spectrum selection among the plurality of spectral band sets.
8. The system of claim 7 wherein the simulator component is further operative to:
receive a spectrum selection; and
allocate the spectrum selection among the plurality of unique sets of spectral bands.


Claim 40 of  present Application 
Claim 8 of US10740949B2
40. system of claim 36, further comprising:
a scanner arrangement operative to:
receive a sample of the at least one material;
receive a spectral band specification for scanning the sample of the at least one material;
scan the sample according to the spectral band specification to produce material scan data; and
generate an entry into the material library, wherein the material scan data forms at least a portion of the spectral band information for the at least one material.
17. The method of claim 13 further comprising:
receiving a sample of at least one material;
receiving a spectral band set specification for scanning the sample of the at least one material;
scanning the material sample according to the specified spectral band set to produce a banded material scan data; and
generating an entry into a material library, wherein the banded material scan data forms at least a portion of spectral band information for the at least one material.


Claims 29-39 are rejected under the same reason set forth in claims 21-28.


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 21, the prior art teaches a system for multi-spectral rendering, the system comprising:
a simulator component;
a material library including banded material data comprising, for at least one material, spectral band information for a plurality of spectral band sets;
an asset library including, for at least one asset, a three-dimensional (3D) mesh and a material pointer associated with the mesh and indicating the at least one material in the material library, wherein the at least one asset is stored in a storage medium and managed separately from the banded material data;
a material translator component operative to, based at least on the material pointer and a first spectral band selection, obtain a first banded material data set of the plurality of spectral band sets in the material library;
a rendering engine, wherein the simulator component is operative to control the rendering engine to render the at least one asset according to the 3D mesh and the first banded material data set; [[and]] a band recovery operation operative to convert a result of rendering the at least one asset according to the 3D mesh and the first banded material data into a first spectrum result.
In the context of claim 21 as a whole, the prior part does not “an asset management component operative to generate a new material pointer, add the new material pointer to a set of material pointers in the asset library, and update the at least one asset with the new material pointer from the set of material pointers, wherein the 
The independent claims 29, 36, and the corresponding dependent claims are allowed over prior art for the same reason described as above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see page 9, filed June 16, 2021, with respect to independent Claims 21, 29 and 36 have been fully considered and are persuasive.  The 103 rejection of April 22, 2021 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611